Campbell, C. J.,
delivered the opinion of the court.
The question presented by this motion is the admissibility of *184parol evidence to contradict the minutes of the circuit court as to the day of the adjournment of the court. The settled doctrine seems to be that the evidence proposed to vary the date shown by the record is not admissible. 2 Wharton’s Law of Ev., §§ 982, 990; 1 Greenleaf on Ev., § 538; 2 Taylor on Ev., § 1667 (7th edition).
Judicial records required by law to be kept are said to import unerring verity, and to be conclusive evidence against all the world as to their existence, date, and legal consequences.
The minutes of the proceedings of the circuit courts are required to be entered by the clerk, read in open court, and signed by the judge, “and on the last day of the term the minutes shall be drawn up, read, and signed on the same day, or before the adjournment of the court.” Code, § 2282. These minutes are a record of the most solemn character and entitled to the highest degree of verity ever attached to records.
The clause of the statute quoted disposes of the suggestion of counsel, that bills of exception may be presented to the judge within ten days after the end of the term, as prescribed by law, and are not required to be presented within ten days after the court adjourns without day. The last day of the term and the last day of the actual holding of the court are used by the statute to mean the same thing. The end of the term is the time of final adjournment, and the date of that is conclusively fixed by the minutes of the court.

The motion to strike the bill of exceptions from the record must be granted,.